                Case 2:20-cr-00174-TLN Document 30 Filed 01/13/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-174-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   JESUS ENRIQUE CALDERON-MONTES,                     DATE: January 14, 2021
     MARTHA AMELIA GOMEZ,                               TIME: 9:30 a.m.
15   DEBORAH ANN MARTINEZ,                              COURT: Hon. Troy L. Nunley
16                               Defendants.
17

18          This case was set for a status conference on January 14, 2021. By this stipulation, the parties

19 request that the Court continue the status conference to April 15, 2021, and to exclude time under Local

20 Code T4, as well under the Court’s General Orders, for the reasons set forth below.

21          On May 13, 2020, this Court issued General Order 618, suspending all jury trials in the Eastern

22 District of California “until further notice.” Pursuant to General Order 611, this Court’s declaration of

23 judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16,

24 2020, continuing this Court’s judicial emergency, this Court has allowed district judges to continue all
                                                1
25 criminal matters to a date after May 2, 2021. This and previous General Orders, as well as the

26 declarations of judicial emergency, were entered to address public health concerns related to COVID-19.

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00174-TLN Document 30 Filed 01/13/21 Page 2 of 4


 1          Although the General Orders and declarations of emergency address the district-wide health

 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

14 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

15 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.

27          In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00174-TLN Document 30 Filed 01/13/21 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 6 through defendants’ counsel of record, hereby stipulate as follows:

 7          1.      By this stipulation, defendants now move to continue the status conference until April 15,

 8 2021, at 9:30 a.m., and to exclude time between January 14, 2021, and April 15, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4], as well as under the Court’s General Orders.

10          2.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that the discovery associated with this case

12          includes investigative reports and related documents, including approximately 170 pages of

13          documents. There is also physical evidence associated with this case, including narcotics seized

14          during the course of the investigation and arrest. All of this discovery has been either produced

15          directly to counsel or made available for inspection. The government also anticipates producing

16          additional discovery in the form of electronic surveillance, including audio and video recordings.

17                  b)     Counsel for defendants desire additional time to review this discovery, as well as

18          the current charges, to conduct investigation and research applicable law, to consult with their

19          clients and to discuss with them potential resolution of their respective cases, to file pretrial

20          motions, and to otherwise prepare for trial.

21                  c)     Counsel for defendants believe that the failure to grant the above-requested

22          continuance would deny them the reasonable time necessary for effective preparation, taking into

23          account the exercise of due diligence.

24                  d)     The government does not object to the continuance.

25                  e)     Based on the above-stated findings, the ends of justice served by continuing the

26          case as requested outweigh the interest of the public and the defendant in a trial within the

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00174-TLN Document 30 Filed 01/13/21 Page 4 of 4


 1          original date prescribed by the Speedy Trial Act.

 2                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of January 14, 2021 to April 15,

 4          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 5          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 6          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 7          interest of the public and the defendant in a speedy trial.

 8          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

10 must commence.

11          IT IS SO STIPULATED.

12   Dated: January 12, 2021                              MCGREGOR W. SCOTT
                                                          United States Attorney
13
                                                          /s/ JAMES R. CONOLLY
14                                                        JAMES R. CONOLLY
                                                          Assistant United States Attorney
15
     Dated: January 12, 2021                              /s/ CHRISTINA SINHA
16                                                        CHRISTINA SINHA
17                                                        Assistant Federal Defender
                                                          Counsel for Defendant
18                                                        JESUS ENRIQUE CALDERON-MONTES

19   Dated: January 12, 2021                              /s/ CHRIS COSCA
                                                          CHRIS COSCA
20                                                        Counsel for Defendant
                                                          MARTHA AMELIA GOMEZ
21
     Dated: January 12, 2021                              /s/ CLEMENTE JIMÉNEZ
22
                                                          CLEMENTE JIMÉNEZ
23                                                        Counsel for Defendant
                                                          DEBORAH ANN MARTINEZ
24
                                            FINDINGS AND ORDER
25
            IT IS SO FOUND AND ORDERED this 12th day of January, 2021.
26

27

28
                                                                          Troy L. Nunley
      STIPULATION REGARDING EXCLUDABLE TIME               4               United States District Judge
      PERIODS UNDER SPEEDY TRIAL ACT
